BY THE COURT.
The respondent had the privilege of showing *580before the master his inability to invest the money of his ward, and. the master had power to examine him on oath. He made no effort to satisfy the master, that he could not invest, nor does he now attempt to show this, but asks the court to assume that he could not invest for a year or so; and one reason urged is that if he had in-563] ^vested in the best stocks in the city, it would have been a total loss, as all the banks have failed. As matter of history, we know money could be readily invested at 6 per cent, interest. The statement of the interest account by the master, in the way in which it is done, is more favorable to the respondent than the method he suggests in his exception.
The exceptions are disallowed.